Citation Nr: 0740539	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Service medical records do not reveal any complaint, 
treatment, or diagnosis of any left shoulder condition.

2.  The veteran's left shoulder condition is not shown to be 
related to his military service.

3.  Traumatic arthritis of the left shoulder did not manifest 
to a compensable degree within one year of separation from 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 
(West. 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection for Left Shoulder 
Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from January 1966 to 
January 1968.  The veteran's service medical records do not 
reveal any complaint, treatment, or diagnosis of any left 
shoulder condition.  The veteran's separation examination did 
not note any shoulder condition.  The veteran reported, in 
his statements, that he has had continuous problems with his 
shoulder since January 1966; however, there is no record of 
any complaint, treatment, or diagnosis of a left shoulder 
condition until 1976, more than eight years after separation 
from service.  At that time, the veteran's left shoulder was 
pinned to prevent recurrent dislocation.  Upon recovery from 
surgery the shoulder was found to have full range of motion 
without pain.  There was no indication, at that time, of the 
etiology of the veteran's left shoulder condition.  The 
records do not reveal any complaints, treatment, or diagnosis 
of a left shoulder condition between 1976 and January 2003.

In January 2003 the veteran was afforded a VA Compensation 
and Pension (C & P) examination in regards to a claim for a 
non-service connected pension.  The veteran reported that he 
had recurrent left shoulder dislocations until his corrective 
surgery.  The examiner diagnosed the veteran with left 
shoulder dislocation and traumatic arthritis of the left 
shoulder; however, the examiner did not render an opinion 
regarding its etiology.

Pursuant to Hickson, the VA C & P examination report 
demonstrated that the veteran has a current medical 
disability.  However, there is no medical evidence of an in-
service injury or disorder and no medical evidence of a nexus 
between an in-service injury or disorder and the present left 
shoulder condition.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of a left shoulder condition until eight years 
after separation from service.  This is significant evidence 
against the claim.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In this case, the veteran reported having recurrent 
dislocations of the left shoulder while in service, however, 
there is no record of any complaint, treatment or diagnosis 
of dislocation in the veteran's service medical records.  Nor 
is there any competent medical evidence associating the 
veteran's traumatic arthritis of the left shoulder to 
service.

In addition, while the veteran is competent to report his 
symptoms the Board may afford less probative weight to the 
testimony in light of the lack of corroborating medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 
(Fed. Cir. 2006).  In this case, there is a lack of 
corroborating medical evidence of a left shoulder condition 
until 1976, more than eight years after separation from 
service and ten years after the veteran reports first 
experiencing a dislocation in service.  As such, the Board 
affords the veteran's report of continuity of symptoms less 
probative weight and finds that it is outweighed by the lack 
of corroborating medical evidence for more than eight years 
after separation from service prior to surgery in 1976, the 
contradictory evidence of complete recovery with full range 
of motion after the surgery in 1976, and the lack of 
corroborating medical evidence of symptoms of dislocation 
between the 1976 surgery and the filing of the veteran's 
claim in 2003.

In the absence of competent medical evidence of an injury or 
disorder in service; a chronic shoulder condition during 
service; a current diagnosis that is related to service by 
competent evidence; objective evidence of continuity of 
symptomatology after service prior to June 1976, and 
objective probative evidence that links the veteran's current 
shoulder condition to service or the continuing 
symptomatology complained of by the veteran, service 
connection for a left shoulder condition is not warranted.  
38 C.F.R. § 3.303.

In the absence of competent evidence that the veteran's 
traumatic arthritis of the left shoulder manifested to a 
compensable degree within one year of separation from 
service, the disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated June 2004 and September 2004, which predated the 
November 2004 decision on appeal, informed the veteran of the 
type of evidence needed to substantiate his claim for an 
increased rating as well as an explanation of what evidence 
the veteran was to provide to VA in support of his claim and 
what evidence VA would attempt to obtain on his behalf.  The 
letters explicitly asked that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all relevant post-service records of VA 
and private care that have been identified or indicated by 
the veteran.  The Board notes that the veteran provided 
copies of the VA medical notes associated with the pinning of 
his left shoulder in 1976.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his left shoulder condition.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service medical records do not reveal that 
the veteran suffered an event, injury or disease in service 
or had a disease or symptoms of a disease within the 
specified presumptive period and there is no indication that 
the current disability may be associated with service.  
Accordingly, the Board finds that VA has no duty to provide 
the veteran with a VA C & P examination.

In light of the above, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.


ORDER

Entitlement to service connection for a left shoulder 
condition is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


